UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10- K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-168983 MODERN MOBILITY AIDS, INC. (Exact name of registrant as specified in its charter) Nevada 27-4677038 State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization First Canadian Place, Suite 350, Toronto, Ontario M5X 1C1 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (416) 642-2593 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (ss. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): 1 Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. As of December 31, 2013, the aggregate market value of the common stock of the registrant held by non-affiliates (excluding shares held by directors, officers and others holding more than 5% of the outstanding shares of the class) was $230,248, based upon the most recent sale price of $0.004. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. As of October 15, 2014, the registrant had outstanding 77,161,792 shares of Common Stock. DOCUMENTS INCORPORATED BY REFERENCE None 2 EXPLANATORY NOTE The purpose of this amendment on Form 10-K/A to Modern Mobility Aids, Inc.'sAnnual Report on Form 10-K for the period ended June 30, 2014, filed with the Securities and Exchange Commission onOctober 17, 2014is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. 3 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENTS SCHEDULES The financial statements required by this item are provided in Item 8 of this report. The following exhibits are included with this filing: Exhibit Number Description Articles of Incorporation** Bylaws** Certificate of Amendment to Articles of Incorporation*** Share Purchase Agreement dated August 4, 2011 between MDRM Group (Canada) Ltd. (of the first part), Michalkoff Family Trust, Hrycyshyn Family Trust and Stolarchuk Family Trust (of the second part), Lumigene Technologies Inc. (of the third part) and Mark Michalkoff, Roman Hrycyshyn and Danylo Stolarchuk (of the fourth part). **** Consent of Ronald R. Chadwick, P.C. 31 Sec. 302 Certification of CEO/CFO ***** 32 Sec. 906 Certification of CEO/CFO ***** 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema 101.CAL XBRL Taxonomy Extension Calculation Linkbase 101.DEF XBRL Taxonomy Extension Definition Linkbase 101.LAB XBRL Taxonomy Extension Label Linkbase 101.PRE XBRL Taxonomy Extension Presentation Linkbase * Filed herewith. ** Included in our S-1 filing on August 23, 2010. *** Included in our current report on Form 8-K filed with the Securities and Exchange Commission on August 18, 2011. **** Included in our current report on Form 8-K filed with the Securities and Exchange Commission on August 10, 2011. ***** Included in our annual report on Form 10-K filed with the Securities and Exchange Commission on October 17, 2014. 4 Signatures In accordance with Section 13 or 15(d) of the Securities Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MODERN MOBILITY AIDS, INC. Date: November 20 , 2014 By: /s/Preston J. Shea Preston J. Shea [President, Chief Financial Officer, Treasurer, Principal Accounting Officer,and Secretary] Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons on November 20 , 2014 in the capacities and on the dates indicated: Signature Title /s/ Preston J. Shea President, Chief Financial Officer, Treasurer, Secretary and Director Preston J. Shea /s/ Kenneth Pinckard Chief Executive Officer and Director Kenneth Pinckard 5
